499 Pa. 61 (1982)
451 A.2d 444
Daniel A. MARINO, Jr. and Marilyn L. Marino, his wife,
v.
SENECA HOMES, INC. and The Hempfield Township Municipal Authority.
and
DUNCAN, LAGNESE & ASSOCIATES, INC.
v.
Michael BOVE t/a Bove Engineering Company, Appellant,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF ENVIRONMENTAL RESOURCES.
Supreme Court of Pennsylvania.
Argued September 23, 1982.
Decided October 29, 1982.
Thomas J. Godlewski, Greensburg, for appellant.
Frank J. Micale, Deputy Atty. Gen., Herbert L. Olivieri, Pittsburgh, for Dept. of Environmental Resources.
Norman J. Cowie, Pittsburgh, for Duncan, Lagnese and Associates, Inc.
H. Reginald Belden, Greensburg, for Seneca Homes, Inc.
William C. Stillwagon, Greensburg, for Daniel A. Marino, Jr. and Marilyn L. Marino, his wife.
*62 Donald J. Snyder, Greensburg, formerly for Seneca Homes, Inc.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM:
Appeal dismissed, 63 Pa.Cmwlth. 534, 439 A.2d 1287, as having been improvidently granted.